Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 12/28/2020.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising the outer ring having a top surface that is higher than a top surface of the retainer plate, the hollow cylindrical shape of the outer ring having a hollow center extending from the one side to the other side of the hollow cylindrical shape, the hollow cylindrical shape of the outer ring being concentric with a hollow center of the retainer plate and a hollow center of the base.
the pinion gear and the rack gear having a hypoid gear structure and are engaged with each other while a rotation center axis of the rotary drive shaft where the pinion gear is formed is offset at a predetermined distance from a rotation center axis of the outer ring where the rack gear is formed, and an inequality condition of D1>=D3 is satisfied, when the internal diameter of the rack gear is Dl. and an internal diameter of the outer ring is D3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658